Case 0:19-cr-60259-CMA Document 8 Entered on FLSD Docket 09/09/2019 Page 1 of 3


                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 19-6420-SNOW
UNITED STATES OF AMERICA,

                  Plaintiff,
vs.

CELLICIA HUNT,

               Defendant.
___________________________/

                  ORDER GRANTING JOINT MOTION FOR DETERMINATION
                             OF MENTAL COMPETENCY

       THIS CAUSE having come before the Court on the Parties’ joint ore tenus Motion 1

for a determination of mental competency to stand trial and the Court having considered

the Motion and being otherwise fully advised, it is hereby

       ORDERED AND ADJUDGED that:

       1.     The joint ore tenus Motion is granted.

       2.     Pursuant to 18 U.S.C. §§ 4241 and 4247, the Defendant, Cellicia Hunt,

Register # 20473-104, is hereby committed to the custody of the Attorney General in

order for her to be examined to determine her mental competency to stand trial. To the

extent practicable, the examinations shall be conducted in the Southern District of Florida

1  Attorney Gawane Grant entered a permanent notice of appearance prior to the pretrial
detention hearing scheduled for September 9, 2019. ECF No. 4. At the outset of the
hearing, Defendant requested that she be allowed to represent herself, while both Mr. Grant
and AUSA Shockley asked that the Court order a competency evaluation. Based upon the
joint request from the Government and defense counsel of record, coupled with the mental
health issues documented in the pretrial services report and the nature of the charged
offense, the undersigned concluded that a Faretta (self-representation) hearing would be
premature prior to a determination regarding competency. Accordingly, Defendant is hereby
temporarily committed for purposes of a competency determination only. Upon completion of
the evaluation, she is entitled to a timely pretrial detention hearing and, if she still wishes to
have one, a Faretta hearing.
Case 0:19-cr-60259-CMA Document 8 Entered on FLSD Docket 09/09/2019 Page 2 of 3


at the Federal Detention Center–Miami by a licensed or certified psychiatrist or

psychologist on staff at the Federal Detention Center–Miami.

      3.     The examiner designated to conduct the psychiatric or psychological

examinations shall complete the examinations as expeditiously as possible and shall

prepare a Report, to be filed with the Court no later than thirty (30) days from the date

of this order, with copies provided to counsel for the Defendant and the attorney for the

Government, and shall include:

      a.     Defendant’s history and present symptoms;

      b.     a description of the psychiatric, psychological, and medical tests that were
             employed and their results;


      c.     the examiner's findings; and

      d.     the examiner's opinions as to diagnosis, prognosis, and whether Defendant is
             suffering from a mental disease or defect rendering her mentally incompetent to
             the extent that she is unable to understand the nature and consequences of the
             proceedings against her or to assist properly in her defense.

      4.     The United States Marshal's Service shall transport Defendant from her current

location to the Federal Detention Center–Miami, forthwith.

      5.     The parties shall appear at a status conference regarding competency before

the duty magistrate judge on October 9, 2019, at 11:00 am.




                                              _____________________________
                                              PATRICK M. HUNT
                                              UNITED STATES MAGISTRATE JUDGE
Case 0:19-cr-60259-CMA Document 8 Entered on FLSD Docket 09/09/2019 Page 3 of 3


Copies provided to:

Counsel of Record
FDC-Miami
US Marshal's Service
